          Case 1:21-cv-05272-ER Document 28 Filed 09/10/21 Page 1 of 2
                                          U.S. Department of Justice
                                                                                              Page 1
                                                      United States Attorney
.                                                     Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007

                                                      September 9, 2021

                                   The parties' application to stay the case is granted. Parties are directed to
VIA ECF                            submit a status report within 30 days of any Congressional reauthorization
Hon. Edgardo Ramos                 of the EB-5 Immigrant Investor Regional Center Program.
United States District Judge
United States District Court       It is SO ORDERED.                                                .
40 Foley Square                                                                    09/10/2021
New York, New York 10007

       Re:     Sheiner v. Mayorkas, et al., No. 21 Civ. 5272 (ER)

Dear Judge Ramos:

        This Office represents the government in the above referenced action in which the plaintiff
seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her
Petition for Alien Entrepreneur (Form I-526). I write with the plaintiff’s consent to respectfully
request that the Court stay this case because statutory authorization related to the EB-5 Immigrant
Investor Regional Center Program, under which plaintiff filed her petition, has expired but may be
renewed by Congress.

        By way of background, in 1990, Congress amended the Immigration and Nationality Act
(“INA”) to provide for classification of “employment creation” immigrants who invest lawfully
acquired capital in new commercial enterprises in the United States that create full-time
employment for United States workers. See Immigration Act of 1990, Pub. L. No. 101-649,
§ 121(a) (Nov. 29, 1990) (codified at 8 U.S.C. § 1153(b)(5)). This classification is also known as
the EB-5 classification. See generally 8 C.F.R. § 204.6. An investor applies for EB-5 visa
classification through filing a Form I-526 with USCIS. See, e.g., Lin Liu v. Smith, No. 19 Civ.
10784 (JGK), 2021 WL 232890, at *1 (S.D.N.Y. Jan. 25, 2021). The plaintiff’s Form I-526
petition is based on an investment under the EB-5 Immigrant Investor Regional Center Program
(“Regional Center Program”), which imposes less-onerous requirements for participation in the
EB-5 program than otherwise would apply (primarily with respect to the job creation
requirement). Since the filing of plaintiff’s complaint, Congress has not extended the statutory
authorization related to the Regional Center Program, which expired as of July 1, 2021. See
Section 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related
Agencies Appropriations Act, 1993, Pub. L. No. 102-395, 106 Stat. 1828 (1992), as amended; Div.
O, Title I, Sec. 104 of the Consolidated Appropriations Act, 2021, Pub. L. No. 116-260 (2020).

        In the past, the statutory authority related to the Regional Center Program has lapsed and
later been renewed by Congress. As USCIS has done in similar instances in the past, and in light
of possible statutory reauthorization, in general, USCIS is currently not taking action on regional
center Forms I-526 filed on or before June 30, 2021. To allow time for Congress to take action on
the potential renewal of the statutory authorization related to the program, the government requests
that this case be stayed until thirty days after Congress enacts reauthorization legislation or until
           Case 1:21-cv-05272-ER Document 28 Filed 09/10/21 Page 2 of 2

                                                                                              Page 2


an application by either side to lift the stay is granted by the Court. No later than thirty days after
such congressional action, the parties will confer and will file a joint status letter regarding
proposed next steps in this litigation. The plaintiff consents to this request.

       I thank the Court for its consideration of this request.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 673-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of Record (via ECF)
